EXHIBIT River Valley Bancorp Announces Earnings for the Quarter Ended March 31, 2009 For Immediate Release Tuesday April 21, 2009 Madison, Indiana – April 21, 2009– River Valley Bancorp (NASDAQ Capital Market, Symbol “RIVR”), an Indiana corporation (the “Corporation”) and holding company for River Valley Financial Bank, based in Madison, Indiana announced today earnings for the first quarter ended March 31, 2009. Net income for the quarter was $543,181, a decrease of $72,128, from the $615,309 reported for the quarter ended March 31, 2008. For the period, the Corporation expensed $385,000 for the provision for loan losses, an $185,000 increase over the same period in 2008. Net income for the quarter ended March 31, 2009 expressed as basic earnings per share were $0.36. For the same period in 2008, basic earnings per share were $0.38. For the quarter ended March 31, 2009, return on average assets was 0.57% and the return on equity was 8.58%, which compares to 0.70% and 9.34%, respectively for the period ended March 31, The quarterly results reflect improving interest margins and higher non-interest income, including sharply higher fee income from the sale of loans to the secondary market. These increases were offset by higher operating expenses, disposition costs of real estate owned, and the increase in the provision for loan losses. Assets totaled $384.2 million as of March 31, 2009, an increase of $35.1 million from balances reported on March 31, 2008, and an increase of $11.8 million from the balances reported as of December 31, 2008.Net loans, including loans held for sale, were $283.0 million as of March 31, 2009, an increase of $19.1 million from $263.9 million as of March 31, 2008 and a decrease of $2.3 million from December 31, 2008. Deposits totaled $262.7 million as of March 31, 2009, an increase of $42.7 million from March 31, 2008, and an increase of $15.0 million reported as of December 31, 2008. “The continuation of the economic malaise is finally being felt in the heartland. It is a bittersweet story as the Corporation addresses an economic environment not seen for nearly 80 years. The Corporation has experienced outstanding deposit and asset growth as customers seek the safety and security of community banking.
